     Case 1:13-cv-03262-PGG-GWG Document 48 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FREDERICK JACKSON,

                          Petitioner,
            - against -                                         ORDER

UNITED STATES OF AMERICA,                                  13 Civ. 3262 (PGG)

                          Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

              The Government is directed to respond to Petitioner Frederick Jackson’s motion

(Dkt. No. 47) by March 18, 2021.

Dated: New York, New York
       March 4, 2021
